IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60079
                         Summary Calendar


GEORGE PERRY,
also known as George Perry, Jr.,

                                         Petitioner-Appellant,

versus

JOHN BRUSH; MIKE MOORE, Attorney
General, State of Mississippi,

                                         Respondents-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 3:97-CV-175-S-A
                       --------------------
                         December 29, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     George Perry, Mississippi prisoner #84201, appeals from the

denial of his pro se writ of habeas corpus petition filed

pursuant to 28 U.S.C. § 2254.   Perry was granted a certificate of

appealability by the district court on the issue whether his

counsel rendered ineffective assistance arising from counsel’s

prior representation of a prosecution witness.   In addition to

this issue, Perry argues the issue of whether he was denied Due

Process.   However, the Due Process issue will not be reviewed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60079
                                 -2-

because it falls outside the ambit of the certificate of

appealability.    See Lackey v. Johnson, 116 F.3d 149, 152 (5th

Cir. 1997).

     Perry’s attorney did not have a conflict of interest because

he did not represent Perry and the prosecution witness

simultaneously and the prosecution witness was effectively cross-

examined.   See Perillo v. Johnson, 79 F.3d 441, 447 (5th Cir.

1996).   Further, Perry has not demonstrated prejudice.    See Jones

v. Jones, 163 F.3d 285, 299 (5th Cir. 1998), cert. denied, 120 S.

Ct. 224 (1999).

     AFFIRMED.